Case 3:19-cv-01257-RDM Document11 Filed 12/07/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM J. PASSARELLA, JR.,
Plaintiff :
V. : 3:19-CV-1257
(JUDGE MARIANI)
INTERNAL REVENUE SERVICE,
Defendant

ORDER

 

AND NOW, THIS a DAY OF DECEMBER, 2020, upon review of
Magistrate Judge Arbuckle’s Report & Recommendation (“R&R”) (Doc. 10) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 10) is ADOPTED for the reasons stated therein.

2. Plaintiff's action is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

1915(g)."

   
 

3. The Clerk of Court is directed to CLOSE this action. ( 2
DAMM

Robert D. Mariani

United States District Judge

 

1 The R&R in this action was issued over one year ago on October 23, 2019. Since that time,
Plaintiff has not filed any objections or any other documents of record. In addition, on October 23, 2019,
Magistrate Judge Arbuckle also issued an separate order informing Plaintiff that “his case has not been
closed and will not be closed unless the District Judge adopts [the R&R] recommending that Plaintiff not be
allowed to proceed in forma pauperis” and that “Plaintiffs concerns [with respect to the Order directing him
to pay the filing fee] would be more appropriately raised as objections to this report.” (Doc. 9). Plaintiff was
thus placed on notice twice, both through the R&R and the Magistrate Judge’s Order (Docs. 9, 10), that his
case was not closed and that he could file objections to the Magistrate Judge’s determination that he must
pay the full filing fee, but did not do so. These facts support a finding that this action also may be
dismissed for failure to prosecute and that it has been abandoned.
